ITEMID: 001-5293
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: NALETILIC v. CROATIA
IMPORTANCE: 1
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Croatian citizen, born in 1946 and presently in the penitentiary of the International Criminal Tribunal for the Former Yugoslavia (ICTY) at The Hague, the Netherlands. He is represented before the Court by Mr Krešimir Krsink, a lawyer practising in Zagreb (Croatia).
At the time when he lodged his application with the Court the applicant was in custody in Zagreb District Penitentiary, Hospital for Detained Persons, in the context of criminal proceedings pending against him before the Zagreb County Court (Županijski sud u Zagrebu) for kidnapping, murder and participation in a group that committed a crime.
On 21 December 1998 the applicant was indicted by the ICTY on seventeen counts including crimes against humanity, grave breaches of the Geneva Conventions and violations of the laws and customs of war.
On 1 September 1999 the Zagreb County Court ordered that the applicant be handed over to the ICTY. Both the Supreme and Constitutional Courts, upon the applicant’s appeal, upheld that decision.
On 15 October 1999 the applicant lodged with the Court a Rule 39 request which was not granted by decision of the President of the Fourth Section of the same day.
He is presently in custody in the penitentiary of the ICTY at The Hague, the Netherlands, in the context of criminal proceedings pending against him.
